DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2, 7 and 11 have been cancelled.
					Allowable Subject Matter
Claim(s) 1, 3-6, 8-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as Patent/Publication Nos. 9941299 and 20180012123, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s); moreover, claim amendments dated 7/19/2022 not only have overcome teachings of the prior art, but also have rendered obviousness double patenting claim rejections moot; as such the prior art is generally silent on, in brief and saliently: A three-dimensional flash memory comprising: a channel layer extended and formed in one direction; at least one ferroelectric layer extended and formed in the one direction to surround the channel layer and used as data storage; wherein the at least one ferroelectric layer is formed to implement a plurality of memory cells in regions thereof being in contact with plurality of electrode layers and to satisfy a condition where a turn-on voltage of the at least one channel layer is smaller than an operation voltage of each of the memory cells and is greater than a threshold voltage when each of the memory cells is programmed. And also silent on: A multi-level implementing method of a three-dimensional flash memory which includes at least one channel layer extended and formed in one direction on a substrate, a plurality of electrode layers stacked in a direction perpendicular to the at least one channel layer, and at least one ferroelectric layer interposed between the at least one channel layer and the plurality of electrode layers in the one direction to surround the at least one channel layer and used as data storage, the method comprising: determining a range of a program voltage to be applied to a target memory cell targeted for a program operation from among the plurality of memory cells, between a negative value and a positive value; adjusting the program voltage to be applied to the target memory cell in a range between a negative value and a positive value according to the determination result; and implementing a multi-level of the target memory cell by changing a polarization charge amount of a partial region of the at least one ferroelectric layer corresponding to the target memory cell, as the program voltage to be applied to the target memory cell is adjusted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827